Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant patent application is a continuation of US patent 11119820.
Claims 1-20 are pending.

Claims 1 recites “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements”. Applicant is advised to amend the above to “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the second kernel to the set of processing elements” for more clarity.
Claims 16 recites “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements”. Applicant is advised to amend the above to “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the second kernel to the set of processing elements” for more clarity.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11119820. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-17 of U.S. Patent 11119820. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11119820 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11119820
1. A general-purpose graphics processor comprising:
a set of processing elements to execute one or more thread groups of a second kernel to be executed by the general-purpose graphics processor;
an on-chip memory coupled to the set of processing elements; and

a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements, wherein the scheduler is to schedule a second thread group of the second kernel to execute subsequent to a first thread group of a first kernel and, in response to a determination that the second kernel is dependent upon the first kernel, 

the second thread group is configured to access a region of the on-chip memory that contains data written by the first thread group.
1. A general-purpose graphics processor comprising:
a set of processing elements to execute one or more thread groups of a second kernel to be executed by the general-purpose graphics processor;
an on-chip memory coupled to the set of processing elements; and

a scheduler coupled with the set of processing elements, the scheduler to: schedule the thread groups of the second kernel to the set of processing elements, wherein the scheduler is to schedule a second thread group of the second kernel to execute subsequent to a first thread group of a first kernel and, in response to a determination that the second kernel is dependent upon the first kernel and that the first thread group and the second thread group have a same number of threads, the second thread group is configured to access a region of the on-chip memory that contains data written by the first thread group, wherein the scheduler is to clear at least a portion of the on-chip memory before execution of a third thread group of a third kernel in response to a determination that the third thread group has a different number of threads than the first thread group and the second thread group.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 11119820. Claim 1 of U.S. Patent 11119820 also recites some additional limitations.

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-17 of U.S. Patent 11119820 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolls et al. (US PGPUB 2011/0087860) hereinafter Nickolls, in view of Jiang et al. (US PGPUB 2009/0327662) hereinafter Jiang.

Per claim 1, Nickolls discloses “a general-purpose graphics processor comprising: a set of processing elements to execute one or more thread groups of a second kernel to be executed by the general-purpose graphics processor; an on-chip memory coupled to the set of processing elements” (Figs. 1 and 12; paragraphs [0044][0045][0066]; a GPU with multiple cores for concurrent execution of programs; paragraphs [0009]-[0012][0014][0165]; multiple threads concurrently execute the same program (kernel) using a plurality of cores, on an input data set to produce an output data set; input data set is loaded onto a shared memory).
Nickolls does not explicitly teach “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements, wherein the scheduler is to schedule a second thread group of the second kernel to execute subsequent to a first thread group of a first kernel and, in response to a determination that the second kernel is dependent upon the first kernel, the second thread group is configured to access a region of the on-chip memory that contains data written by the first thread group”. However, Nickolls discloses “a determination that the second kernel is dependent upon the first kernel, the second thread group is configured to access a region of the on-chip memory that contains data written by the first thread group” (paragraphs [0009]-[0012][0129]; each thread has a unique identifier (thread ID) assigned at thread launch time that controls various aspects of the thread's processing behavior; identify one or more other threads with which a given thread is to share an intermediate result (dependency relationship); thread executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it). Jiang further suggests “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements, wherein the scheduler is to schedule a second thread group of the second kernel to execute subsequent to a first thread group of a first kernel and, in response to a determination that the second kernel is dependent upon the first kernel” (claims 12 and 21; paragraphs [0024]-[0028]; scheduling thread executions in a graphic processor; detecting dependencies for threads to be executed; an arbitrator selects threads to be executed; a thread is not launched until all threads it is dependent on finished execution; i.e. thread A is dependent on thread B; thread A is executed subsequent to execution of thread B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls and Jiang to synchronize thread execution by scheduling execution of thread A after execution of thread B (which thread A is dependent on), to optimize execution efficiency (because execution of thread A is dependent on results from execution of thread B).

Per claim 2, Nikolls further suggests “wherein the scheduler is to configure the second thread group to access the region of the on-chip memory that contains data written by the first thread group in response to the determination that the second kernel is dependent upon the first kernel and that the first thread group and the second thread group have a same number of threads” (paragraphs [0009]-[0012][0129]; executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it; each thread group has a single thread).

Per claim 8, Nikolls further suggests “wherein the on-chip memory includes an implicitly managed cache memory and an explicitly managed shared memory” (paragraphs [0046][0128]; graphics memory includes a command buffer which is not explicitly managed; shared memory may be freed up for use by the next CTA program, or may store values to be used by the next CTA program).

Per claim 12, Nikolls further suggests “additionally comprising scheduling a third thread group for a third kernel when the third kernel has a dependency relationship with the second kernel and does not have a dependency relationship with the first kernel, wherein the third thread group and the second thread group are enabled to access overlapping regions of the shared memory” (paragraphs [0009]-[0012][0129]; executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it; each thread group has a single thread; a third thread is dependent on a result from a second thread (but not a first thread), the third thread can access the result of the second thread).

Per claim 16, Nickolls discloses “a circuit board comprising: a host interconnect; a general-purpose graphics processor coupled to the host interconnect, the general-purpose graphics processor including a set of processing elements to execute one or more thread groups of a second kernel to be executed by the general-purpose graphics processor, an on-chip memory coupled to the set of processing elements, a memory coupled to the host interconnect and the general-purpose graphics processor” (Figs. 1 and 12; paragraphs [0044][0045][0066]; a GPU with multiple cores for concurrent execution of programs; the GPU with access interface to graphics memory; paragraphs [0009]-[0012][0014][0165]; multiple threads concurrently execute the same program (kernel) using a plurality of cores, on an input data set to produce an output data set; input data set is loaded onto a shared memory).
Nickolls does not explicitly teach “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements, wherein the scheduler is to schedule a second thread group of the second kernel to execute subsequent to a first thread group of a first kernel and, in response to a determination that the second kernel is dependent upon the first kernel, the second thread group is configured to access a region of the on-chip memory that contains data written by the first thread group”. However, Nickolls discloses “a determination that the second kernel is dependent upon the first kernel, the second thread group is configured to access a region of the on-chip memory that contains data written by the first thread group” (paragraphs [0009]-[0012][0129]; each thread has a unique identifier (thread ID) assigned at thread launch time that controls various aspects of the thread's processing behavior; identify one or more other threads with which a given thread is to share an intermediate result (dependency relationship); thread executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it). Jiang further suggests “a scheduler coupled with the set of processing elements, the scheduler to schedule the thread groups of the kernel to the set of processing elements, wherein the scheduler is to schedule a second thread group of the second kernel to execute subsequent to a first thread group of a first kernel and, in response to a determination that the second kernel is dependent upon the first kernel” (claims 12 and 21; paragraphs [0024]-[0028]; scheduling thread executions in a graphic processor; detecting dependencies for threads to be executed; an arbitrator selects threads to be executed; a thread is not launched until all threads it is dependent on finished execution; i.e. thread A is dependent on thread B; thread A is executed subsequent to execution of thread B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls and Jiang to synchronize thread execution by scheduling execution of thread A after execution of thread B (which thread A is dependent on), to optimize execution efficiency (because execution of thread A is dependent on results from execution of thread B).

Per claim 17, Nikolls further suggests “wherein the scheduler of the general-purpose graphics processor is to configure the second thread group to access the region of the on-chip memory that contains data written by the first thread group in response to the determination that the second kernel is dependent upon the first kernel and that the first thread group and the second thread group have a same number of threads” (paragraphs [0009]-[0012][0129]; executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it; each thread group has a single thread).

Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolls, in view of Jiang, and in view of Dostert et al. (US PGPUB 2006/0143608) hereinafter Dostert.

Per claim 3, Nickolls and Jiang do not explicitly teach “wherein the scheduler is to clear at least a portion of the on-chip memory before execution of a third thread group of a third kernel in response to a determination that the third kernel is not dependent upon the first kernel or the second kernel”. However, Nickolls suggests (paragraph [0128]; upon completion of a CTA, core interface can initiate execution of a next CTA, reusing the resources that became free when the first CTA was completed. i.e. reusing freed up shared memory for execution of next thread group). Dostert further suggests (paragraphs [0028][0029]; thread manager may clean shared memory after completion of a thread, so the cleaned memory may be used by the next thread; i.e. next thread can use the cleaned shared memory as it does not dependent on data produced by the previous threads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls, Jiang and Dostert to clean the shared memory for execution of third thread group if the third thread group is not dependent on the first thread group or the second thread group, so the shared memory can be freed up and reused (increase resource utilization).

Per claim 18, Nickolls and Jiang do not explicitly teach “wherein the scheduler is to clear at least a portion of the on-chip memory before execution of a third thread group of a third kernel in response to a determination that the third kernel is not dependent upon the first kernel or the second kernel”. However, Nickolls suggests (paragraph [0128]; upon completion of a CTA, core interface can initiate execution of a next CTA, reusing the resources that became free when the first CTA was completed. i.e. reusing freed up shared memory for execution of next thread group). Dostert further suggests (paragraphs [0028][0029]; thread manager may clean shared memory after completion of a thread, so the cleaned memory may be used by the next thread; i.e. next thread can use the cleaned shared memory as it does not dependent on data produced by the previous threads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls, Jiang and Dostert to clean the shared memory for execution of third thread group if the third thread group is not dependent on the first thread group or the second thread group, so the shared memory can be freed up and reused (increase resource utilization).

	Per claim 19, Nickolls further suggests “the scheduler is to bypass a clear of the region of on-chip memory that contains data written by the first thread group in response to the determination that the second kernel is dependent upon the first kernel” (paragraphs [0009]-[0012][0129]; identify one or more other threads with which a given thread is to share an intermediate result; thread executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it; it would be obvious to not clear the region of shared memory, if the consuming thread needs the result stored in the shared memory and is dependent on the producing thread).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nickolls, in view of Puri (US PGPUB 2007/0047802).
Per claim 10, Nickolls does not explicitly teach “computing output for a first layer of a neural network via the first thread group and computing output for a second layer of the neural network via the second thread group”. However, Puri suggests the above (claims 1, 8-9; utilizing a GPU, compute outputs for different layers of a neural network using different programs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls and Puri to utilize a GPU to compute outputs for different layers of a neural network using different programs (threads), to increase the utilization and versatility of a GPU.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nickolls, in view of Dennie (US PGPUB 2002/0059503).
Per claim 11, Nickolls further discloses “additionally comprising scheduling a third thread group for a third kernel when the third kernel does not have a dependency relationship with the first kernel and the second kernel” (Fig. 1; paragraphs [0009][0129]; concurrent execution of multiple threads on a GPU, each thread may execute independently of another thread). Nickolls does not explicitly disclose “preventing the third thread group from accessing a region of shared memory used by the first thread group or the second thread group”. However, Dennie suggests the above (paragraphs [0007][0008]; shared memory is allocated to different threads, each thread may lock its allocated shared memory, so other threads cannot access the locked shared memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls and Dennie to prevent other threads from accessing a locked memory of a particular thread, to prevent concurrent operations by different threads which may cause error.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nickolls, in view of Jiang, and in view of Dostert, and in view of Puri.
Per claim 20, Nickolls discloses “wherein the first kernel is to compute output and write output data to the on-chip memory, and wherein the second kernel is to read the output data from the on-chip memory and compute output” (paragraphs [0009]-[0012][0129]; identify one or more other threads with which a given thread is to share an intermediate result; thread executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it to produce an output). But Nickolls does not explicitly teach “wherein the first kernel is to compute output of a first layer of a neural network and wherein the second kernel compute output of a second layer of a neural network, the first layer of the neural network connected to the second layer of the neural network”. However, Puri suggests the above (claims 1, 8-9; utilizing a GPU, compute outputs for different layers of a neural network using different programs; the first layer is connected to a second layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls, Jiang, Dostert and Puri to utilize a GPU to compute outputs for different layers of a neural network using different programs (threads), to increase the utilization and versatility of a GPU.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US PGPUB 2016/0055667) hereinafter Goel, in view of Nickolls, in view of Nickolls et al. (Scalable Parallel Programming with CUDA: Is CUDA the parallel programming model that application developers have been waiting for? ACM Queue Magazine, March 2008; provided in applicant’s IDS) hereinafter NPL, and in view of Dostert.
Per claim 14, Goel discloses “a non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising:” (paragraph [0091]; memory to store instructions for execution); “loading shader program code for compilation” (paragraph [0150]; a compiler generating shade program for execution on a GPU). 
Goel does not explicitly teach “detecting that the shader program calls a first set of multiple interdependent kernels using a same grid size; and marking the interdependent kernels as executable without clearing shared local memory between execution of kernels in the first set of the multiple interdependent kernels”. However, Nickolls suggests the above (paragraphs [0044]; executing shader programs on GPU; [0009]-[0012][0128][0129]; multiple threads concurrently execute the same program (kernel) using a plurality of cores, on the same input data set to produce an output data set; each thread has a unique identifier (thread ID) assigned/marked at thread launch time that controls various aspects of the thread's processing behavior; identify one or more other threads with which a given thread is to share an intermediate result (detect dependency); thread executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it; on completion of the CTA program, the output data produced by the threads are advantageously placed in memory for use by a subsequent CTA program; it would be obvious not to clear the shared memory because other thread needs the data stored in the shared memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nickolls and Goel to schedule and execute shader programs to a GPU (shader programs with interdependence and shared memory access), as a GPU is generally suited to perform computations for shader programs (see Nickolls, paragraph [0006]).
Nickolls does not explicitly teach “detecting that the shader program calls a second set of multiple interdependent kernels using differing grid sizes; and configuring the shared local memory to be cleared between execution of kernels in the second set of multiple interdependent kernels”. However, NPL further suggests (page 46, “an application may execute multiple grids either independently or dependently. Independent grids may execute concurrently given sufficient hardware resources. Dependent grids execute sequentially, with an implicit inter-kernel barrier between them, thus guaranteeing that all blocks of the first grid will complete before any block of the second dependent grid is launched”; i.e. thread groups/grids execute independently; page 45, left column; the dimension of each thread group is indicated by the dimGrid variable; page 46, right column, Fig. 2; shared memory between different thread groups/grids, using function cudaMalloc() to allocate memory, cudaFree() to clear memory; page 47, left column, Fig. 3; executions of thread groups/grids with dynamically defined number of threads; also an example of a sequentially executed thread groups, the first thread group contains a 3 X 2 thread blocks, the second thread group contains 1 X 4 thread blocks, and a thread block also contains a different number of threads). Dostert further suggests (paragraphs [0028][0029]; thread manager may clean shared memory after completion of a thread, so the cleaned memory may be used by the next thread). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goel, Nickolls, NPL and Dostert to execute thread groups with different grid sizes (to meet different needs of an application) and to clear a portion of the shared memory used by previous thread groups for execution of third thread group (to reuse resource, increase resource utilization).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goel, Nickolls, NPL, Dostert, in view of Puri.
Per claim 15, Goel and Nickolls do not explicitly teach “wherein the first set of multiple interdependent kernels are to compute output of multiple successive layers of a neural network”. However, Puri suggests the above (claims 1, 8-9; utilizing a GPU, compute outputs for different layers of a neural network using different programs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goel, Nickolls, NPL, Dostert and Puri to utilize a GPU to compute outputs for different layers of a neural network using different programs (threads), to increase the utilization and versatility of a GPU.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nickolls.

Per claim 9, Nickolls discloses “a method on a parallel processor, the method comprising: receiving a first kernel and a second kernel for execution on a partition of the parallel processor” (Figs. 1 and 12; paragraphs [0044][0045][0066]; a GPU with multiple cores for concurrent execution of programs; paragraphs [0009]-[0012][0014][0165]; multiple threads concurrently execute the same program (kernel) using a plurality of cores, on an input data set to produce an output data set; input data set is loaded onto a shared memory); “detecting that the first kernel and the second kernel have a dependency relationship; scheduling a first thread group for the first kernel and a second thread group for the second kernel for concurrent execution on the parallel processor; and enabling the first thread group and the second thread group to access overlapping regions of shared memory” (paragraphs [0009]-[0012][0129]; each thread has a unique identifier (thread ID) assigned at thread launch time that controls various aspects of the thread's processing behavior; identify one or more other threads with which a given thread is to share an intermediate result (dependency relatioinship); after threads start execution, thread executions are synchronized, one thread produces an intermediate result that will be consumed by another thread; the producing thread writes the intermediate result to the designated location in shared memory, then the consuming thread reads it).

Per claim 13, Nickolls further discloses “wherein the parallel processor is a general-purpose graphics processor” (Figs. 1 and 12; GPU).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and after double patenting rejection is resolved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193